DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that because the product of elected Group I, claims 1-11, is used in the Device of non-elected Group II, claims 12-26, and the method of non-elected Group III, claims 27-39, there would not be an undue burden on the Examiner to search and consider both elected Group I and non-elected Groups II and II at the same time. This is not found persuasive because undue search burden is not necessary to establish restriction for application submitted under 35 U.S.C. 371.  While serious search burden is necessary for restriction of an application filed under 35 U.S.C. 111(a), restriction under 371 requires a showing of lack unity of invention that is not raised based on a narrow, literal, or academic approach.  The restriction requirement mailed 6/3/2022 finds that the inventions of Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a probe element that includes at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed, this technical feature is not a special technical feature as it does not make a contribution over the cited prior art.  See Restriction, pages 3-6.  Moreover, the examiner maintains that this showing of lack unity of invention is not raised based on a narrow, literal, or academic approach.

The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because each of Figs. 1A-1G must be identified by the abbreviation “FIG.” followed by “1” and a capital letter, e.g., “FIG. 1A”, FIG. 1B” etc.  Additionally, the lines/letters/numbers/shading in Figs. 1A-1D and Figs. F-G are not sufficiently clear to permit adequate reproduction.  In view of these informalities, the previous acceptance of the drawings is withdrawn.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., Fe3Se4 Nanostructures with Giant Coercivity Synthesized by Solution Chemistry, Chemistry of Materials 23 (16), 3769-3774, 2011 (Zhang).

	Regarding claim 1, Zhang discloses a probe element comprising:
	at least one magnetic crystal and at least one type of capping agent, wherein the magnetic crystal provides a controllable temperature dependent remanent magnetization creating a controllable magnetic field to be sensed (Zhang, e.g., pages 3770-3773, section entitled Results and Discussion, synthesis of Fe3Se4 nanostructures, pages 3770-3771 in particular, synthesis of Fe3Se4 nanostructures using Fe(acac)3 and oleylamine as both the solvent and
surfactant; nanostructures may be, for example, 500 nm nanocacti; also note use of stronger coordination surfactant such as oleic acid to suppress growth; oleylamine and oleic acid control growth and therefore constitutes capping agents; also see Supporting Information appended to Zhang, e.g., Fig. S4 disclosing temperature dependent magnetic moment of FesSe4 nano-cactus and other nanostructures; additionally, notwithstanding Zhang’s disclosing in Fig. S4, note that the claim language “at least one magnetic crystal” has a scope that includes a magnetic crystal composed of iron selenide (Fe3Se4) with a remanent magnetization of 0.3 emu/g at 25° C. being reduced to 0 emu/g at 50° C, see specification, paragraph 69; Zhang discloses nanostructures having Fe3Se4 crystal structure; Zhang’s Fe3Se4 nanostructures therefore inherently include a temperature dependent remanent magnetization creating a controllable magnetic field; see, e.g., MPEP 2112.01 (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent); also see MPEP 2112.I-II; the claim language “to be sensed” merely represents intended use and therefore carries no patentable weight).

	Regarding claim 2, Zhang discloses wherein the magnetic crystal produces a magnetic field in the absence of an external field at a temperature of use (see Zhang as applied to claim 1, e.g., Fig. S4; additionally, notwithstanding Zhang’s disclosing in Fig. S4, note that the claim language “wherein the magnetic crystal produces a magnetic field in the absence of an external field at a temperature of use” is a property of  Fe3Se4 magnetic crystals; see, e.g., specification, paragraph 69, remanent magnetization of 0.3 emu/g at 25° C. being reduced to 0 emu/g at 50° C; Zhang discloses nanostructures having Fe3Se4 crystal structure; Zhang’s Fe3Se4 nanostructures therefore inherently possess the property of producing a magnetic field in the absence of an external field at a temperature of use; see, e.g., MPEP 2112.01 (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent); also see MPEP 2112.I-II).

	Regarding claim 3, Zhang discloses wherein the magnetic crystal further produces a magnetic field in a well-defined direction and in its opposite direction (see Zhang as applied to claim 3, production of a magnetic field in a well-defined direction and in its opposite direction is a property of Fe3Se4 magnetic crystals; Zhang discloses nanostructures having Fe3Se4 crystal structure and therefore inherently posses this property).

	Regarding claim 4, Zhang discloses wherein the intensity of the magnetic field produced by the magnetic crystal changes by a temperature change (see Zhang as applied to claim 1, Zhang, e.g., Fig. S4 disclosing temperature dependent magnetic moment of FesSe4 nano-cactus and other nanostructures; additionally, notwithstanding Zhang’s disclosing in Fig. S4, note that the claim language “wherein the intensity of the magnetic field produced by the magnetic crystal changes by a temperature change” is a property of  Fe3Se4 magnetic crystals; see, e.g., specification, paragraph 69, remanent magnetization of 0.3 emu/g at 25° C. being reduced to 0 emu/g at 50° C; Zhang discloses nanostructures having Fe3Se4 crystal structure; Zhang’s Fe3Se4 nanostructures therefore inherently possess the recited property; see, e.g., MPEP 2112.01 (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent); also see MPEP 2112.I-II).

	Claim 5 recites wherein aggregation of the probe element is controlled by the magnetic field created by the magnetic crystal of the probe element, which in turn is controlled by temperature change.  This recitation relates to a manner of operating the probe element and does not differentiate the claimed probe element from the prior art arrangement of Zhang because Zhang teaches all the structural limitations of the claim.  Claim 5 therefore does not carry patentable weight.

	Regarding claim 6, Zhang discloses wherein a second magnetic crystal does not produce a magnetic field in the absence of an external field at a temperature of use (see Zhang as applied to claim 1, Zhang discloses the synthesis of a plurality of Fe3Se4 nanostructures; note that the claim language “does not produce a magnetic field in the absence of an external field at a temperature of use” is a property of Fe3Se4 magnetic crystals; see, e.g., specification, paragraph 69, remanent magnetization of 0.3 emu/g at 25° C. being reduced to 0 emu/g at 50° C; Zhang discloses nanostructures having Fe3Se4 crystal structure; Zhang’s Fe3Se4 nanostructures therefore inherently possess the property of not producing a magnetic field in the absence of an external field at a temperature of use; see, e.g., MPEP 2112.01 (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent); also see MPEP 2112.I-II; also see Zhang, Fig. S4).

	Regarding claim 10, Zhang discloses wherein the capping agents are selected from the group consisting of: organic molecules/coatings, inorganic molecules/coatings, organic-inorganic coatings and a mixture thereof (see Zhang as applied to claim 1, oleylamine, oleic acid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of previously-cited Wahajuddin et al., “Superparamagnetic iron oxide nanoparticles: magnetic nanoplatforms as drug carriers.” International journal of nanomedicine vol. 7 (2012): 3445-71. doi:10.2147/IJN.S30320 (Wahajuddin).

	Regarding claim 8, Zhang as applied to claim 1 is not relied upon as disclosing wherein at least one of the capping agents is an anchoring agent.  Wahajuddin discloses the use of anchoring agents in the form of biocompatible polymers, such as dextran or polyethylene glycol, which provide chemical handles for the conjugation of therapeutic agents and also improve their blood distribution profile (Wahajuddin, e.g., Abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Zhang such that at least one of the capping agents is an anchoring agent.  In this way, in the manner disclosed by Wahajuddin, chemical handles for the conjugation of therapeutic agents may be provided (Wahajuddin, e.g., Abstract).

	Regarding claim 9, Zhang discloses wherein at least one of the capping agents is a stabilizing agent (see Zhang as applied to claim 1, oleylamine and oleic acid control growth and therefore constitutes stabilizing agents).  To the extent that one of ordinary skill in the art would not understand Zhang’s oleylamine and oleic acid to be stabilizing agents, Wahajuddin discloses the use of coatings to reduce the aggregation tendency of the uncoated particles, thus improving their dispersibility and colloidal stability (Wahajuddin, e.g., page 3449, col. 2, Coating).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Zhang such that at least one of the capping agents is a stabilizing agent.  In this way, in the manner disclosed by Wahajuddin, aggregation can be reduced (Wahajuddin, e.g., page 3449, col. 2, Coating).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang et al., Bifunctional Nanoparticles with Magnetization and Luminescence, The Journal of Physical Chemistry C 113 (10), 2009 (Wang).

	Regarding claim 11, Zhang is not relied upon as explicitly disclosing wherein at least one of the capping agents is luminescent.  Wang discloses a nanoparticle capping agent that is luminescent (Wang, e.g., Abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Zhang such that at least one of the capping agents is luminescent.  In this way, in the manner disclosed by Wang, Zhang’s Fe3Se4 nanostructures can be configured for bioapplications such as magnetic bioseparation, magnetic resonance imaging (MRI), and drug/gene delivery, simultaneously coupled with fluorescence immunoassays/imaging (Wang, e.g., Abstract).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863